Title: John Quincy Adams to Thomas Boylston Adams, 3 August 1800
From: Adams, John Quincy
To: Adams, Thomas Boylston


					
						
							No: 6.
							Schreibershau. 3. August. 1800—
						
						At the close of my last letter I left you, in a cool refreshing shade, in the view of the Kockelfall, from which we proceeded the same evening to this inn— It was, as you may suppose a fatiguing day; though not so much so, as one or two we have gone through since, & several, which still await us— This village in one respect resembles

an American country, more than any other spot I have seen in Europe. It contains about 350 houses, & 1600 inhabitants, but they are scattered over an extent of several miles square, & the houses are all strey’d about in spots at an hundred rods & more from each other— The german travellers, who visit the place, all speak of the arrangement as of something extraordinary; though to me it appeared perfectly familiar, from having been so much used to it in our own country—
					
					
						
							Hirschberg. 5. August.
						
						I had only written thus far when I was called away to perform our last & most important labour upon the present excursion; from which we returned here yesterday— After six most fatiguing days in immediate succession we propose spending a few days in this pleasant town to rest ourselves, in which I shall have time to bring up the arrears of my narrative with you.
						We had been obliged to take one of the common post chaises of the country, to go to Schreibershau the roads being such that our own carriage was not suitable for them. Even the post chaise could not answer the purpose of our travels beyond that place, & for the remainder of our excursions we could use no other carriage than a peasent’s cart, without springs, or seats; instead of which however we had a couple of boards fixed across the cart, & covered with straw; which upon the whole was really, or was thought better than sitting on the bottom of the cart itself.
						Thus equiped we left Schreibershau between 5 & 6, in the morning of the 31st: & rode untill noon, over some of the worst roads it has ever been my lot to meet, to see the glass houses on the borders of Bohemia. There are two, one on the Silesian, the other on the Bohemian side of the boundaries, & about two english miles distant from each other— We saw them both— The mere glass house is much the same on both sides; excepting that the Bohemian is larger, & makes a great variety of articles— The principal things we saw made, were vials, bottles, tumblers, wineglasses coffee pots, & a sort of glass wire used upon lustres— I believe the proprietors of these works are not fond of having strangers come to inspect them, & they have some reason for such an aversion— In five or six instances, & at both the houses, the particular workman, whom we stopped to look at, failed in the article he was making, evidently because we were looking upon him; whether because his attention

was involuntarily drawn from his work to the spectators, or because the conciousness of being looked at, excited the ambition of appearing to do the work with perfect ease, & occasioned failure from carelessness, or by a contrary effect raised that unusual anxiety to do well, which defeats its own purpose, I shall not determine, but such was the fact— The Bohemian was much superior in quality, & about 50 percent cheaper than that of their neighbours— They have likewise in the same village, & belonging to the same manufactory, glass cutters, grinders, & gilders, so that the whole process is completed on the spot. At the Silesian works they barely blow the glass. Much of the Bohemian glass is handsome, & if they would but consult the english work in the same article to improve the elegance of their forms, it would be difficult to distinguish between them— As it is, the immense difference between the prices of Bohemian, & of english glass, even making every allowance for the necessary difference in the price of transportation, convinces me that an advantageous trade in this article too, might be carried on between our country & Bohemia, & I hope it will one day. You will perhaps think I recur too frequently to this idea; but I confess one of the chief objects of the present tour, was to obtain information respecting the manufactures of these countries, with this special view— To diminish the commercial dependence of our country upon G. Britain ought in my opinion to be one of the favorite objects of every american patriot, & in addressing these letters to you, I presume those parts of them, which relate to commerce & the manufactures will meet the eye, & as far as is proper the attention of the President.
						After spending about four hours in looking over all these works, we returned to Schreibershau, by the same road we had travelled in the morning, & reached that place at about ten at night— I suppose the distance not more than ten english miles, but the road is so mountanous, & rocky, that the cart could scarcely for a quarter of a mile on the way proceed upon a quicker pace, than a walk.— The hills were partly covered with, & had been partly stripped of their woods, chiefly birch & pine, used as well at the glass works, as at the manufactory of vitriol— Much of the wood is heaped, ready cut & split, along by the sides of the road, & much of it lies in the beds where all the streams run, to be floated down, when the season shall shewll their currents sufficiently for the purpose.
						Both in returning, & going we stopped at a peasant’s hut, where

we found excellent brown bread, water, milk, & butter & tolerably cheese— These articles are found in their utmost perfection in every part of the mountains, even where you can get nothing else.
					
					
						
							
								1. August. Friday.
							
						
						In making the usual excursions upon these mountains, it is necessary to be accompanied by a guide; for an acquaintance with all the places to be visited, towards some of which not so much as a foot path conducts, is a sort of profession; & in all professions some one person following it, will always be more eminent than all the rest, so here, Siegmund Seidler, junr: originally a poor shoemaker of Schreibershau, is the most widely celebrated of all the guides upon the Giant mountains. Zöllner, who published his tour hither, which he made in 1791, the next year, first brought forward in the lists of fame, this indefatigable leader, who has been celebrated by all the German tourists on this route since that time— So far superior is he deemed to all his brother trudges, that our friend the professor at Frankfurt, who had been before us here, advised us, if Seidler should happen upon our arrival at Scheibershau, to be out, with other company, rather to wait four, or five days untill his return, than to take any other guide— By good luck for us, he came home this morning at two o’clock from having attended another company, & from this day we engage him.
						To make an easy day’s work, we determined to content ourselves this day with visiting the Zacken fall. At noon we left our inn, & after riding two hours in the cart, & walking an hour more, we reached the spot. As we rode along, about twenty women & children gathered round us to beg, who followed us all the rest of the way to the fall, & a great part of it back. The situation of this fall is as wild & romantic, as that of the Kockel, & it is three times as high—that is, nearly 150 feet. It seems here, as in many other places in this neighbourhood as if some violent convulsion of Nature had riven the rocks, & made these formidable chasms, which yawn from so many of the elevations. At this place you stand upon one side of the cleft & see the water dask down from the other; upon a level with yourself; between you & the stream is an abrupt precipice, which seems the more profound, for being so narrow; per= about an hundred yards— With the help of a ladder I descended to the bottom, & walked partly over the rocks, & partly over the billets of wood lying in the bed of the stream to the spot from which the water falls— We likewise went round by a winding foot path on the top, to

the spot from which the streams launches itself— From these three several positions the views are altogether different, & neither of them should be admitted. We returned as we went, & reached our inn at about 6. in the evening—
						It is the fashion among the German travellers, who perform this tour, to make long & laboured descriptions of these two water falls, & at our inn at Schreibershau, a book like that of the Kÿnast is kept, in which all, who visit them, may insert their names— This book we found full of bombastic exclamations at the grandeur of the two cataracts; but the extreme scantiness of the sheet, or rather wire of water that falls, makes them utterly unworthy of that name, & fully justifies the lines written by some frenchman, who appears to have amused himself at the expence of all the fustian exclaimers at these spectacles— His lines are the only good ones found in the book.
						
							Oh! qu’il est joli, qu’il est beau!
							Pour un coeur tendre, & sincere,
							De voir couler des gouttes d’eau
							D’un rocher, dans la riviere.
						
					
					
						
							
								2. August. Saturday.
								
							
						
						This day was devoted to the view of the Schneegruben, or Snow pits, considered as among the greatest curiosities of the mountains, & likewise to visit the source & the fall of the Eble.
						At 7 in the morning, we took to the cart, & after jolting over the rocks up hill for two hours came to the place beyond which no carriage can proceed— We had procured an armed chair & a couple of men at Schriebershau, for the purpose of carrying Louisa part of the way, but she made little use of them— It would astonish you, as it does me, to see how she supports the fatigues of this journey, which is considered as so much beyond the strenght even of the strongest women, that our guide, who has followed this business these twelve years, assured me he had never conducted but one lady before upon this tour— From the time when we left the cart, we ascended for about an hour a stepp, of which you can form an idea, when I tell you that it was throughout, about equal to the steepest part of Beacon hill in Boston. We then came to a peasant’s, here called a Baude, (pronounce it, in english, bouder) of which there are many upon the mountains, & of which, as they & their inhabitants have several distinguishing peculiarities, I shall say something more in a future letter— After resting an hour & taking some refreshment at

this, which is known by the name of the Silesian baude, we recommenced our ascent, & after toiling, & panting half an hour longer reached, what is called the back of the Riesengebirge, that is the summit of the whole range; though single rocks & hills upon them rise yet much higher— On this back, we found a boundary stone between Bohemia, & Silesia; for the limits of the two provinces run all along upon this summit— We had however another half hour’s walk, chiefly ascending though less steep than before; when instantly a precipice nearly fifteen hundred feet deep opened its gastly jaws before us— A sort of isthmus, or tongue of land however allowed us to proceed about an hundred rods further, untill we could fix ourselves against the side of a rock, & look over into the tremendous depth— We had then the precipice on both sides of us, & it passes by the respective names of the great & the small snowpit— They are so called because generally the snow at the bottom remains unmelted the whole round, although this has not been the case for the last two summers, & at present they contain no snow at all— We were now elevated more than 4000 feet above the level of the sea; beyond the jaws of the precepice, somewhat higher than ourselves, was the summit of a mountain called the great wheel, or the great storm cap— Just beneath our feet was the dreadful precipice, at the bottom of which lofty pines slanting downwards upon the still descending mountain, scarcely appeared to us of the height of a lady’s needle; while beyond the foot of the mountains our eyes ranged to an almost immeasurable distance over hills & dales, corn fields & pastures, cities & villages, untill they were lost in the grey vapours, that bordered the far extended region— The weather, which is here almost always cold, even when the regions below are melting with heat, was so unusually mild that we had no occasion to take our cloaks, while we sat about an hour & enjoyed the prospects around us— At the snow pits, as at the falls, there is every appearance, as if the immense masses of granite, of which these mountains consist, had been split & shivered by some great natural convulsion— The basaltic rocks, which rise in irregular pyramidical shafts from the bottom of the pits, to the hight of five hundred feet furnish materials for the controversy between the natural philosophers, whether it is a marine, or volcanic production— Louisa from this spot returned to the Silesian baude, while I took an hour & a half more, to visit the source, & the fall of the Elbe, which required about a mile of descent on the Bohemian side. As there was no path leading towards it, & part of the way was not only

very steep, but between low bushes & shrubs, in which the feet might easily get entangled, this was the most disagreable part of this days journey— The fall of the Elbe is higher than either of those on the Silesian side, being about 250 feet; but has the same disadvantage of extremely penurious waters; a disadvantage, which though much less in the Spring of the year, than at present, must always be considerable, owing to the extremity of the falls, to the sources of their streams— In returning from this fall we saw two, or three of the eleven springs, from which according to some of the German writers, the Elbe, derives its name, as well as its waters. Yours—
					
				